 



Exhibit 10.1



Year 2006
Annual
Management Incentive
Program
USG Corporation

 



--------------------------------------------------------------------------------



 



PURPOSE
To enhance USG Corporation’s ability to attract, motivate, reward and retain key
employees of the Corporation and its operating subsidiaries and to align
management’s interests with those of the Corporation’s stockholders by providing
incentive award opportunities to managers who make a measurable contribution to
the Corporation’s business objectives.
INTRODUCTION
This Annual Management Incentive Program (the “Program”) is in effect from
January 1, 2006 through December 31, 2006.
ELIGIBILITY
Individuals eligible for participation in this Program are those officers and
other key employees occupying management positions in Broadband 11 or higher.
Employees who participate in any other annual incentive program of the
Corporation or any of its subsidiaries are not eligible to participate in this
Program but could be considered for special awards.
GOALS
For the 2006 Annual Management Incentive Program, Consolidated Net Earnings and
consolidated, subsidiary and profit center Strategic Focus Targets will be
determined by the Compensation and Organization Committee of the USG Board of
Directors (the “Committee”) after considering recommendations submitted from
management of USG Corporation and the Operating Subsidiaries.

1



--------------------------------------------------------------------------------



 



AWARD VALUES
For the Annual Management Incentive Program, position target incentive values
are based on level of accountability and are expressed as a percent of approved
annualized salary. Resulting award opportunities represent a fully competitive
incentive opportunity for 100% (target) achievement of goals:

                  Position Title or         Proposed Salary Reference Point  
Position Target Incentive
•
  Chairman & CEO, USG Corporation     90 %
 
           
•
  Executive Vice President & Chief Financial Officer, USG Corporation     60 %
•
  Executive Vice President, USG Corporation & President Building Systems        
•
  Executive Vice President Marketing & Corporate Strategy, USG Corporation and
President International        
•
  Executive Vice President & General Counsel, USG Corporation        
 
           
•
  Senior Vice President Human Resources, USG Corporation        
•
  Senior Vice President Communications, USG Corporation     45 %
 
           
•
  Vice President, USG Corporation & President & COO, L & W Supply Corp.     40 %
•
  Vice President & Chief Technology Officer        
•
  Vice President & Controller, USG Corporation        
•
  Vice President & Treasurer, USG Corporation        
•
  Vice President Research & Development, USG Corporation        
•
  Vice President Compensation, Benefits & Administration, USG Corporation      
 
•
  Corporate Secretary & Associate General Counsel, USG Corporation        
 
           
•
  Position Reference Point: $185,800 and over     35 %
•
  Position Reference Point: $170,630 — $185,799     30 %
•
  Position Reference Point: $155,570 — $170,629     25 %
•
  Position Reference Point: $139,780 — $155,569     20 %
•
  Position Reference Point: $124,480 — $139,779     15 %
•
  Position Reference Point: $109,670 — $124,479     10 %

2



--------------------------------------------------------------------------------



 



AWARDS
Incentive awards for all participants in the 2006 Annual Management Incentive
Program will be reviewed and approved by the Committee. For all participants,
the annual incentive award par opportunity is the annualized salary in effect on
April 1, 2006 multiplied by the applicable position target incentive value
percent.
Incentive awards for 2006 will be based on a combination of the following
elements:

I.   CONSOLIDATED NET EARNINGS
                                                                                50%
OF INCENTIVE

Consolidated Net Earnings will be as reported on the Corporation’s year-end
financial statements with adjustments for significant non-operational charges.
Such adjustments have in the past been for Fresh Start Accounting, asbestos,
restructuring charges, bankruptcy expenses and the cumulative impact of new
accounting pronouncements (goodwill impairment). For 2006, likely adjustments
would include bankruptcy expenses. For all participants, this portion of the
award represents 50% of the incentive par. This portion of the award will be
paid from a pool funded by Consolidated Net Earnings results according to the
following schedule:

             
 
  $0 to $50 Million Net Earnings       2.50% of this tier will fund the pool
 
  $51 to $150 Million Net Earnings       2.25% of this tier will fund the pool
 
  $151 to $400 Million Net Earnings       1.75% of this tier will fund the pool
 
  $401 Million and above       1.00% of this tier will fund the pool

Each tier of earnings is calculated separately and added together to determine
the total pool. This amount is then divided by the total plan par (sum of each
individual participant’s Net Earnings par, which is 50% of each participant’s
total par). The factor derived from this method is then applied to each
participant’s Net Earnings par to determine the individual award for this
segment. There is no maximum award in this segment.

II.   STRATEGIC FOCUS
TARGETS:                                                                                50%
OF INCENTIVE

Strategic Focus Targets will be measurable, verifiable and derived from the
formal strategic planning process. For 2006, Strategic Focus Targets will
generally include Overhead Reduction, Working Capital Reduction, Cost Reduction,
Business Unit Operating Profit and other operational priorities. The award
adjustment factor for this segment will range from 0.5 (after achieving a
minimum threshold performance level) to 2.0 for maximum attainment. The
weighting on any individual Strategic Focus Target will be in 5% increments and
not be less than 10%. The weighting of all assigned Strategic Focus Targets will
equal 50% of the individual’s total par.

3



--------------------------------------------------------------------------------



 



WEIGHTINGS OF PROGRAM ELEMENTS
All participants in this Program, including the fourteen most senior executives,
will have the same overall weightings, 50% on Consolidated Net Earnings and 50%
on Strategic Focus Targets.
SPECIAL AWARDS
In addition to the incentive opportunity provided by this Program, a special
award may be recommended for any participant or non-participant, other than a
Corporation Officer, who has made an extraordinary contribution to the
Corporation’s welfare or earnings.
GENERAL PROVISIONS

1.   The Compensation and Organization Committee of the USG Board of Directors
reserves the right to adjust award amounts either up or down based on its
assessment of the Corporation’s overall performance relative to market
conditions.   2.   The Committee shall review and approve the awards recommended
for officers and other employees who are eligible participants in the 2006
Annual Management Incentive Program. The Committee shall submit to the Board of
Directors, for their ratification, a report of the awards for all eligible
participants including corporate officers approved by the Committee in
accordance with the provisions of the Program.   3.   The Committee shall have
full power to make the rules and regulations with respect to the determination
of achievement of goals and the distribution of awards. No awards will be made
until the Committee has certified financial achievements and applicable awards
in writing.   4.   The judgement of the Committee in construing this Program or
any provisions thereof, or in making any decision hereunder, shall be final and
conclusive and binding upon all employees of the Corporation and its
subsidiaries whether or not selected as beneficiaries hereunder, and their
heirs, executors, personal representatives and assignees.   5.   Nothing herein
contained shall limit or affect in any manner or degree the normal and usual
powers of management, exercised by the officers and the Board of Directors or
committees thereof, to change the duties or the character of employment of any
employee of the Corporation or to remove the individual from the employment of
the Corporation at any time, all of which rights and powers are expressly
reserved.   6.   The awards made to employees shall become a liability of the
Corporation or the appropriate subsidiary as of December 31, 2006 and all
payments to be made hereunder will be made as soon as practicable, but in any
event before two and one half months after December 31, 2006, after said awards
have been approved by the Committee.

4



--------------------------------------------------------------------------------



 



ADMINISTRATIVE GUIDELINES

1.   Award values will be based on annualized salary in effect on April 1, 2006
for each qualifying participant. Any change in duties, dimensions or
responsibilities of a current position resulting in an increase or decrease in
salary range reference point or market rate will result in pro-rata incentive
award. Respective reference points, target incentive values or goals will be
applied based on the actual number of full months of service at each position.  
2.   As provided by the Program, no award is to be paid to any participant who
is not a regular full-time employee, (or a part time employee as approved by the
Senior Vice President Human Resources, USG Corporation) in good standing at the
end of the calendar year to which the award applies. However, if an eligible
participant with three (3) or more months of active service in the Program year
subsequently retires, becomes disabled, dies, is discharged from the employment
of the Company without cause, or is on an approved unpaid leave, the participant
(or beneficiary) may be recommended for an award which would otherwise be
payable based on goal achievement, prorated for the actual months of active
service during the year.   3.   Employees participating in any other incentive
or bonus program of the Corporation or a Subsidiary who are transferred during
the year to a position covered by the Annual Management Incentive Program will
be eligible to receive a potential award prorated for actual full months of
service in the two positions with the respective incentive program and target
incentive values to apply. For example, a Marketing Manager promoted to
Director, Marketing on August 1, will be eligible to receive a pro-rata award
for seven months based on the Marketing Manager Plan provisions and values, and
for five months under the Annual Management Incentive Program provisions and
target incentive values.   4.   In the event of transfer of an employee from an
assignment which does not qualify for participation in any incentive or bonus
plan to a position covered by the Annual Management Incentive Program, the
employee is eligible to participate in the Annual Management Incentive Program
with any potential award prorated for the actual months of service in the
position covered by the Program during the year. A minimum of three months of
service in the eligible position is required.   5.   Participation during the
current Program year for individuals employed from outside the Corporation is
possible with any award to be prorated for actual full months of service in the
eligible position. A minimum of three full months of eligible service is
required for award consideration.   6.   Exceptions to established
administrative guidelines can only be made by the Committee.

5